J. S27001/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.D.C.,         :    IN THE SUPERIOR COURT OF
A MINOR                             :          PENNSYLVANIA
                                    :
APPEAL OF: S.C., FATHER,            :
                                    :        No. 3208 EDA 2014
                    Appellant       :


               Appeal from the Decree, October 10, 2014,
          in the Court of Common Pleas of Philadelphia County
         Family Court Division at Nos. CP-51-AP-0000223-2012,
                        CP-51-DP-0055445-2010


IN THE INTEREST OF: Y.L.C.,         :    IN THE SUPERIOR COURT OF
A MINOR                             :          PENNSYLVANIA
                                    :
APPEAL OF: S.C., FATHER,            :
                                    :        No. 3214 EDA 2014
                    Appellant       :


               Appeal from the Decree, October 10, 2014,
          in the Court of Common Pleas of Philadelphia County
         Family Court Division at Nos. CP-51-AP-0000224-2012,
                        CP-51-DP-0055446-2010


IN THE INTEREST OF: K.M.C.C.,       :    IN THE SUPERIOR COURT OF
A MINOR                             :          PENNSYLVANIA
                                    :
APPEAL OF: S.C., FATHER,            :
                                    :        No. 3215 EDA 2014
                    Appellant       :


               Appeal from the Decree, October 10, 2014,
          in the Court of Common Pleas of Philadelphia County
         Family Court Division at Nos. CP-51-AP-0000225-2012,
                        CP-51-DP-0055447-2010
J. S27001/15


IN THE INTEREST OF: H.E.A.D.C.,           :     IN THE SUPERIOR COURT OF
A MINOR                                   :           PENNSYLVANIA
                                          :
APPEAL OF: S.C., FATHER,                  :
                                          :          No. 3216 EDA 2014
                         Appellant        :


                   Appeal from the Decree, October 10, 2014,
              in the Court of Common Pleas of Philadelphia County
             Family Court Division at Nos. CP-51-AP-0000226-2012,
                            CP-51-DP-0055448-2010


IN THE INTEREST OF: S.W.C., JR.,          :     IN THE SUPERIOR COURT OF
A MINOR                                   :           PENNSYLVANIA
                                          :
APPEAL OF: S.C., FATHER,                  :
                                          :          No. 3217 EDA 2014
                         Appellant        :


                   Appeal from the Decree, October 10, 2014,
              in the Court of Common Pleas of Philadelphia County
             Family Court Division at Nos. CP-51-AP-0000643-2012,
                            CP-51-DP-0055444-2010


BEFORE: FORD ELLIOTT, P.J.E., STABILE AND FITZGERALD,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      FILED MAY 11, 2015

        In these consolidated cases, S.C. (“Father”) appeals the October 10,

2014 decrees that terminated his parental rights to five of his eight children

with Y.C. (“Mother”):1 H.E.A.D.C. (male), K.M.C.C. (male), Y.L.C. (female),


*
    Former Justice specially assigned to the Superior Court.
1
  Mother has filed a separate appeal from the termination orders, docketed
at Nos. 3354, 3355, 3356, 3357, and 3358 EDA 2014.


                                       -2-
J. S27001/15


J.D.C. (female), and S.W.C., Jr. (male), (collectively “the Children”), who at

the time of the termination hearing were ages four, nine, twelve, thirteen,

and fourteen, respectively, and had been in foster care for approximately

four years.    Mother and Father’s three oldest children, Do.L.C. (female),

Jaz.C (female), and Du.C (male), ages 16, 17, and 18, are all under the

Department of Human Services’ (“DHS”) supervision, but are not subject to

the current termination petitions. After careful review, we affirm.

      DHS became involved with the Children in May 2010 following

numerous calls to DHS’ hotline that the Children were coming to school dirty

and hungry, that the Children’s home was cluttered and disorganized, that

Do.L.C. was not attending school, and that Father had hit Y.L.C.        At the

time, the Children were living with Mother; Father was not a custodial

caregiver. (Notes of testimony, 4/22/10 at 24.)

      Dependency petitions were filed on May 24, 2010, and granted on

June 10, 2010.      Initially, the Children remained in Mother’s custody.

However, the Children were placed in foster care in November 2010.

Father’s home was explored as a placement resource, but because Father’s

live-in girlfriend had an “indicated child abuse” report against her and Father

was unwilling to live apart from her, the Children could not be placed with

him. (Id. at 33-34.)

      On November 21, 2011, as the result of sexual abuse allegations made

by Jaz.C and Sha.C, Father’s biological daughter from another mother, as



                                     -3-
J. S27001/15


well as physical abuse allegations by all the Children, the trial court issued a

stay away order barring Father from having contact with the Children.              In

December 2011, Father was arrested for the sexual abuse allegations. DHS

filed petitions for goal change to adoption and involuntary termination of

parental rights as to the four youngest children, H.E.A.D.C., K.M.C.C.,

Y.L.C., and J.D.C. on May 24, 2012. On December 21, 2012, a petition was

filed as to S.W.C., Jr.

      In July 2013, Father was convicted of indecent assault of Sha.C. for

acts beginning in 2009 when Sha.C. was eight years old.                    Father was

sentenced to lifetime registration as a sexually violent predator on the

Megan’s Law registry, 9 to 23 months’ incarceration, and five years’

probation.

      There were nine permanency review hearings between 2010 and 2014.

Father   attended   only one    FSP    meeting shortly after         the    Children’s

placement.    Father’s FSP objectives were to:       (1) maintain employment;

(2) complete a mental health evaluation, and comply with all treatment

recommendations;      (3)   maintain   regular   visitation   with   the     Children;

(4) locate and occupy suitable housing for the family; and (5) participate in

parenting education to learn non-violent, non-physical, non-threatening

discipline methods to resolve family conflicts.        Father was found to be

non-compliant with his FSP objectives at four hearings, minimally compliant

at two hearings, and moderately compliant at one. On January 21, 2014,



                                       -4-
J. S27001/15


the last hearing before the termination proceedings began, the trial court

found Father had not participated in mental health counseling and parenting

classes.

        Hearings were held on the termination petitions on April 22, 2014 and

October 10, 2014.2       DHS presented five witnesses:       Henry Bullock, the

original    DHS    worker   assigned    to   the   case   from   April   2010   to

November 2010; Bianca Lahara, the first case manager assigned to the case

from November 2010 to January 2014; Latoya Carr-Hermitt, case manager

assigned to the case from December 2010 through the October 10, 2014

termination hearing; Ms. Griffin3 of First Home Care, current case manager;

Antoinette Bogan, First Home Care Social Worker, assigned to the case in

July 2014 to present. Father testified on his own behalf and also called a

representative from CASA as well as a CASA volunteer, both of whom

worked with S.W.C., Jr.

        At the close of the October 10th hearing, Judge Tereshko terminated

Father’s parental rights to the Children in accordance with 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), and (8), and changed their permanency goals to


2
  A partial termination hearing took place in 2013 before the Honorable
E. Wright. Due to time constraints, the remainder of the hearing was
continued. Before the remainder of the case could be heard, Judge Wright
recused himself on September 25, 2013, following an ex parte
communication of Mother’s former counsel to the court. The case was
reassigned to the Honorable Allen Tereshko, who ordered the termination
proceedings start again de novo.
3
    Ms. Griffin’s first name was inaudible when she testified.


                                       -5-
J. S27001/15


adoption. Father filed timely notices of appeal along with Pa.R.A.P. 1925(b)

statements. The trial court filed a Rule 1925(a) opinion on December 10,

2014.

        Father raises two issues for our consideration:

              1.    Did the juvenile court err by relying on facts
                    that were not introduced into evidence?

              2.    Did the juvenile court err in determining that it
                    was in the best interest of the child[ren] to
                    terminate Father’s parental rights as Father
                    had a bond with his children?

Father’s brief at 5.

        We review the termination of parental rights in accordance with the

following standard:

              [A]ppellate courts must apply an abuse of discretion
              standard      when     considering       a  trial  court’s
              determination of a petition for termination of
              parental rights.       As in dependency cases, our
              standard of review requires an appellate court to
              accept the findings of fact and credibility
              determinations of the trial court if they are supported
              by the record. In re: R.J.T., 9 A.3d 1179, 1190 (Pa.
              2010).      If the factual findings are supported,
              appellate courts review to determine if the trial court
              made an error of law or abused its discretion. Id.;
              In re: R.I.S., 36 A.3d [567,] 572 [(Pa. 2011)
              (plurality opinion)]. As has been often stated, an
              abuse of discretion does not result merely because
              the reviewing court might have reached a different
              conclusion.     Id. [] Instead, a decision may be
              reversed for an abuse of discretion only upon
              demonstration       of   manifest       unreasonableness,
              partiality, prejudice, bias, or ill-will. Id.

              . . . . [E]ven where the facts could support an
              opposite result, as is often the case in dependency


                                        -6-
J. S27001/15


              and termination cases, an appellate court must resist
              the urge to second guess the trial court and impose
              its own credibility determinations and judgment;
              instead we must defer to the trial judge[] so long as
              the factual findings are supported by the record and
              the court’s legal conclusions are not the result of an
              error of law or an abuse of discretion.         In re
              Adoption of Atencio, 650 A.2d 1064, 1066 (Pa.
              1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (citations

modified, some citations omitted).      It is well settled that a party seeking

termination of a parent’s rights bears the burden of proving the grounds by

clear and convincing evidence, a standard that requires evidence that is “so

clear, direct, weighty, and convincing as to enable the trier of fact to come

to a clear conviction, without hesitance, of the truth of the precise facts in

issue.” In re T.F., 847 A.2d 738, 742 (Pa.Super. 2004) (citation omitted).

      This court has explained the proper analysis for a termination petition,

as follows:

              [U]nder Section 2511, the court must engage in a
              bifurcated process prior to terminating parental
              rights. Initially, the focus is on the conduct of the
              parent. The party seeking termination must prove
              by clear and convincing evidence that the parent’s
              conduct satisfies the statutory grounds for
              termination delineated in Section 2511(a).        Only
              after determining that the parent’s conduct warrants
              termination of his or her parental rights must the
              court engage in the second part of the analysis:
              [the] determination of the needs and welfare of the
              child under the standard of best interests of the
              child. Although a needs and welfare analysis is
              mandated by the statute, it is distinct from and not
              relevant to a determination of whether the parent’s
              conduct justifies termination of parental rights under


                                      -7-
J. S27001/15


             the statute. One major aspect of the needs and
             welfare analysis concerns the nature and status of
             the emotional bond between parent and child.

In re Adoption of C.L.G., 956 A.2d 999, 1004 (Pa.Super. 2008)

(en banc).

      In his first issue, Father argues the trial court erred when it relied on

extrajudicial facts to render its decision. Specifically, Father complains the

trial court relied on 46 statements of fact that were listed in Exhibit A that

was attached to DHS’s petition for termination of parental rights. In the trial

court’s opinion under the section “Findings of Fact,” the court referenced

these 46 statements of fact obtained from Exhibit A. According to Father,

the trial court opinion continually cites information that was not in evidence

and was only referenced in Exhibit A.

      We have reviewed the record in this matter and disagree with Father’s

assertion that none of the 46 factual findings was introduced by way of

testimony nor appears in any of the DHS exhibits that were introduced at

the hearings. In fact, many of the factual findings were introduced at the

April 22, 2014 and October 10, 2014 hearings.        However, even if it were

improper for the trial court to cite to Exhibit A of DHS’s petition instead of

the evidence adduced during the hearings as support for its factual findings,

the error is harmless. The trial court cites to Exhibit A only in the section of

the opinion providing the procedural history and background information.

(See trial court opinion, 12/10/14 at 2-11.) The “Legal Analysis” section of



                                     -8-
J. S27001/15


the trial court’s opinion sets out a thorough review of the case with citations

to the evidence presented at the termination hearings and does not cite to

Exhibit A.   (Id. at 12-15.) See In re Adoption of S.P., 47 A.3d at 827

(finding no error where even though the Superior Court improperly

highlighted aspects of the record not addressed by the trial court, the

Superior Court did not base its conclusions on those facts).

       We observe that Father has only raised the “extrajudicial facts” issue;

he does not challenge the sufficiency of the evidence to support the trial

court’s decision to terminate his parental rights under Section 2511(a)(1),

(2), (5), and (8). Accordingly, the arguments made in Father’s Rule 1925(b)

statement regarding the sufficiency of the evidence under Section 2511(a)

have been abandoned on appeal and are, thus, waived.           See In re K.K.,

957 A.2d 298, 303 (Pa.Super. 2008) (an appellant abandons an issue by not

addressing it in the argument section of the brief), citing In re Jacobs, 936

A.2d 1156, 1167 (Pa.Super. 2007) (finding issue waived because appellant

did not address it in argument section of appellate brief).

       Even if we assume Father has not waived a challenge to the sufficiency

of the evidence to support termination under Section 2511(a), we believe

the record contains enough evidence to support the termination of Father’s

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2). In order to terminate

parental rights pursuant to Section 2511(a)(2), three elements must be

met:    (1) repeated and continued incapacity, abuse, neglect, or refusal;



                                     -9-
J. S27001/15


(2) such incapacity, abuse, neglect, or refusal caused the child to be without

essential parental care, control, or subsistence; and (3) the causes of the

incapacity, abuse, neglect, or refusal cannot or will not be remedied. In re

Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citations

omitted).

      Our supreme court has explained our inquiry under Section 2511(a)(2)

as follows:

              As stated above, § 2511(a)(2) provides statutory
              grounds for termination of parental rights where it is
              demonstrated by clear and convincing evidence that
              “[t]he repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental
              well-being and the conditions and causes of the
              incapacity, abuse, neglect or refusal cannot or will
              not be remedied by the parent.” If and only if
              grounds for termination are established under
              subsection (a), does a court consider “the
              developmental, physical and emotional needs and
              welfare of the child” under § 2511(b).

                     This Court has addressed incapacity sufficient
              for termination under § 2511(a)(2):

                    A decision to terminate parental rights,
                    never to be made lightly or without a
                    sense of compassion for the parent, can
                    seldom be more difficult than when
                    termination is based upon parental
                    incapacity. The legislature, however, in
                    enacting   the    1970   Adoption   Act,
                    concluded that a parent who is incapable
                    of performing parental duties is just as
                    parentally unfit as one who refuses to
                    perform the duties.



                                      - 10 -
J. S27001/15


In re Adoption of S.P., 47 A.3d at 827 (Pa. 2012) (citation omitted).

      Instantly, Father is a convicted sex offender. Father failed to obtain a

mental health evaluation even though he was ordered to do so.               Given

Father’s sexually violent predator status, such an evaluation and treatment

were critical steps needed to assess Father’s ability to safely parent, and to

assess his capacity to form and maintain relationships with the Children.

See In re B.C., 36 A.3d 601, 610 (Pa.Super. 2012) (affirming termination

where   father’s   mental    and    emotional   issues,   which   require   anger

management and sexual offender treatment, remained unaddressed at the

time of the termination hearing).

      Evidence was presented that the Children were afraid of Father due to

a history of physical abuse involving his disciplinary practices. Father was

referred to the Achieving Reunification Center (“ARC”) for services to assist

him in meeting his FSP goals; such as, parenting education to learn

non-violent    discipline   methods.      However,   Father   never    attended.

Additionally, Father remained unemployed.

      According to DHS, the agency continued to send all correspondence to

Father, but Father never reached out to take advantage of the services

offered to him.     While Father was incarcerated, DHS sent him updated

information about the Children.        Father made no effort to maintain any

parent-child relationship while he was incarcerated. A parent’s incarceration

does not preclude termination of parental rights if the incarcerated parent



                                       - 11 -
J. S27001/15


fails to utilize given resources and to take affirmative steps to support a

parent-child relationship.   In re D.J.S., 737 A.2d 283 (Pa.Super. 1999).

Nor does incarceration toll parental responsibilities. Adoption of McCray,

331 A.2d 652, 654 (Pa. 1975).

      We also observe that even though there was a no-contact order in

place while the Children were in foster care, Father made no effort to inquire

as to their well-being, nor did he take part in any FSP meeting or

permanency review hearings.       See In re V.E., 611 A.2d 1267, 1273

(Pa.Super. 1992) (affirming termination under Section 2511(a)(2) where

father, incarcerated for sexually abusing his children, made no effort to

contact child welfare agency about his children).

      Based on the above, the clear and convincing evidence of record

confirms the trial court’s determination that Father did not remedy the

conditions that caused the Children to come into care; and that Father has

been, and continues to be, unable to provide proper care for the Children,

warranting the involuntary termination of his parental rights pursuant to

Section 2511(a)(2).

      In his final issue, Father contends the trial court erred in determining

that it was in the best interest of the Children to terminate his parental

rights.   According to Father, the testimony presented showed that he did

have a relationship with the Children; the most obvious was with S.W.C., Jr.




                                    - 12 -
J. S27001/15


(Father’s brief at 21.)       Additionally, Father alleges the trial court never

addressed the bond between him and the Children. (Id. at 22.)

     We turn to Section 2511(b) which provides:

           § 2511. Grounds for involuntary termination

           (b)   Other      considerations.--The         court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely     on     the    basis     of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition
                 filed pursuant to subsection (a)(1), (6) or (8),
                 the court shall not consider any efforts by the
                 parent to remedy the conditions described
                 therein which are first initiated subsequent to
                 the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.
     In   reviewing     the    evidence   in    support   of   termination   under

Section 2511(b), we consider whether the termination of parental rights

would best serve the developmental, physical, and emotional needs and

welfare of the child.     See In re C.M.S., 884 A.2d 1284, 1286-1287

(Pa.Super. 2005). “Intangibles such as love, comfort, security, and stability

are involved in the inquiry into the needs and welfare of the child.” Id. at

1287 (citation omitted). The court must also discern the nature and status

of the parent/child bond, with utmost attention to the effect on the child

from permanently severing that bond. See id. This court has observed that




                                       - 13 -
J. S27001/15


no bond worth preserving is formed between a child and a natural parent

where the child has been in foster care for most of the child’s life, and the

resulting bond is attenuated.     See In re K.Z.S., 946 A.2d 753, 764

(Pa.Super. 2008).

     In reaching its decision that there was not a strong bond between

Father and the Children, the trial court relied on the testimony of

Latoya Carr-Hermitt, who had the opportunity to see the Children in their

respective placements. She testified as follows:

           Q.    And as far as [H.E.A.D.C.] is concerned how
                 frequently do you visit [H.E.A.D.C.]?

           [Ms. Carr-Hermitt]:    Every month since he’s under
           five.

           Q.    And what can you tell the Court about
                 which [sic] you’ve seen as far as [H.E.A.D.C.’s]
                 relationship with his foster parents?

           A.    He has a great relationship with his foster
                 family.    He calls his foster mom, mom.
                 Especially his foster father. They do a lot of
                 building, a lot of skills, a lot of outdoor stuff.
                 He does call him dad. A lot of interaction, and
                 he says that he loves to be around them.

           Q.    And as far as [J.D.C.] is concerned, how
                 frequently do you visit her in the home of the
                 West’s (sic)?

           A.    Every three months.

           Q.    And during the visits you made to [J.D.C.]
                 (inaudible) what can you tell the Court about
                 what you’ve seen as far as her interactions
                 with her foster parents?



                                   - 14 -
J. S27001/15


          A.   She’s bonded to her foster mother [and] foster
               father. She likes the environment that she’s
               in. They do a lot of activities together. She
               really enjoys being there.

          Q.   And as far as [Y.L.C.] is concerned, I believe
               she’s placed with Mr. Frazier?

          A.   Miss Mack.

          Q.   Miss Mack, I’m sorry. How frequently have
               you seen [Y.L.C.] in Miss Mack’s home?

          A.   About the same three months.

          Q.   And what can you tell the Court about what
               you’ve seen as far as her interactions?

          A.   Miss Mack has been phenomenal for [Y.L.C.] in
               terms of helping with her behavioral issues in
               school, in terms of giving her consistencies, in
               terms of making sure that the needs of the
               child [are] met, that she has structure, and
               [Y.L.C.] really loves it at Miss Mack’s home and
               she wants to stay there.

          Q.   And has [Y.L.C.] ever expressed any interest in
               adoption, if you know?

          A.   Yes.

          Q.   To you?

          A.   Yes.

          Q.   And has [J.D.C.] expressed any interest in
               adoption?

          A.   Yes.

          Q.   To you?

          A.   Yes.



                                 - 15 -
J. S27001/15


            Q.    Has [S.W.C., Jr.], ever expressed any interest
                  in adoption to you?

            A.    Yes.

            Q.    And can you explain why it is that you believe
                  it would be in [S.W.C., Jr’s] best interest for
                  the Court to accept the goal of adoption?

            A.    For the majority of this case, I think
                  [S.W.C., Jr.] has been the outcaste [sic] to
                  say, he’s had the least contact with either one
                  of his parents even when he was at Silver
                  Springs. Visitation was offered. Mom never
                  went to see him. Father didn’t go to see him.
                  [He] just hasn’t had any contact with his family
                  and (inaudible) supportive system, but the
                  institution has been his family.

            Q.    Okay. As far as [K.M.C.C.] is concerned why
                  do you believe the goal of adoption would
                  promote [K.M.C.C.’s] interest?

            A.    [K.M.C.C.] is doing very well in his foster
                  home, he started to strive academically. He
                  was behind when he first came into care since
                  he’s been with Mr. Lalli (sic), he’s been doing
                  very well, he’s been open[ing] up, he’s been
                  talking more in therapy about things that
                  happened to him at JJPI. So I think that he’s
                  starting to develop a healthy relationship and
                  trust based off the environment that he’s in.

Notes of testimony, 4/22/14 at 69-71.

      Additionally, Ms. Carr-Hermitt testified there was a stay away order

against Father regarding all the Children.    (Id. at 82.)   The basis for the

order was the Children’s fear of physical abuse by Father, as well as the

allegations of sexual abuse. (Id. at 83.) The Children also feared Father’s

disciplinary practices.   (Id.)   The trial court concluded “there was not a


                                     - 16 -
J. S27001/15


strong bond between Father and his children.”            (Trial court opinion,

12/10/14 at 13.)

      In his brief, Father singles out S.W.C., Jr., and attempts to persuade

this court that he has a connection with this child. Father also claims that by

terminating his parental rights, we are effectively making S.W.C., Jr., an

orphan because an identifiable adoption resource has not been found.

(Father’s brief at 21-22.)

      We note that the Adoption Act provides that a pending adoption is not

necessary to the termination of parental rights by an agency such as DHS.

See 23 Pa.C.S.A. § 2512(b) (“If the petitioner is an agency it shall not be

required to aver that an adoption is presently contemplated nor that a

person with a present intention to adopt exists.”).          The Pennsylvania

Supreme Court has observed that termination can remove the impediment

to a child’s ability to attach to a pre-adoptive family caused by a lingering

bond with a parent who has proven incapable of meeting the child’s needs

for care and stability.      See In re T.S.M., 71 A.3d 251, 271 (Pa. 2013)

(finding it was in the best interest of the children to sever unhealthy bond

with Mother in order to permit them to form healthy attachments with

families who could provide permanent homes).

      At the time of his placement, S.W.C., Jr., was ten years old. He was

placed in an institutional residential treatment facility. As previously stated,

Ms. Carr-Hermitt testified that neither parent visited him even though



                                      - 17 -
J. S27001/15


visitation was offered. (Notes of testimony, 4/22/14 at 71.) She referred to

him as “the outcast.” Id. Ms. Carr-Hermitt further testified that given his

lack of contact with his family, “the institution has been his family.”    Id.

Four years after his placement and with termination petitions filed, Father

began to visit him in 2014.

      Trish Kinkle, one of Father’s witnesses and a CASA supervisor, testified

that Father brings games with him when he visits S.W.C., Jr., and they have

a good time.    (Notes of testimony, 10/10/14 at 83.)      However, she also

testified that she has never observed the visits. (Id. at 84.)

      Father’s other witness, Patricia McKinney, a court-appointed CASA

volunteer, testified she has known S.W.C., Jr., for four years and that the

visits with Father were going well. (Id. at 86, 93.) However, she stated she

believes that termination of Father’s parental rights would be best for him

because he needs the safety and stability of a permanent home.         (Id. at

92-93.)

      The fact that Father now visits one of his children, plays games, and

has a good time is a far cry from fulfilling his parental role. Clearly, Father

is not providing for any of his Children’s emotional, physical, and

developmental needs.     The Children look to their foster parents for love,

comfort, and security. There was no evidence that termination of Father’s

parental rights would affect them negatively. S.W.C., Jr., the only child out

of the five who is not in a pre-adoptive home, told DHS he wants Father’s



                                    - 18 -
J. S27001/15


parental rights terminated so that he could have a chance to be adopted by

a family that would “be there for him consistently and love him all the time.”

(Id. at 44.)

      Based on the above, the trial court did not abuse its discretion in

terminating Father’s parental rights.

      Decrees affirmed.




      Stabile, J. joins the Memorandum.

      Fitzgerald, J. concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/11/2015




                                     - 19 -